FORMN-SAR SEMI-ANNUAL REPORT FOR REGISTERED INVESTMENT COMPANIES Report for six month period ending://(a) or fiscal year ending: 12/31/10(b) Is this a transition report?: (Y/N) N Is this an amendment to a previous filing? (Y/N) N Those items or sub-items with a box “[/]” after the item number should be completed only if the answer has changed from the previous filing of this form. 1. A. Registrant Name:Templeton Funds Retirement Annuity Separate Account B. File Number: 811-05023 C. Telephone Number: (763) 765-6500 2. A. Street:5701 Golden Hills Drive B. City: Minneapolis C. State: MN D. Zip Code: 55416 Zip Ext: 1297 E. Foreign Country: Foreign Postal Code: 3. Is this the first filing on this formby Registrant? (Y/N) N 4. Is this the last filing on this formby Registrant? (Y/N) N 5. Is Registrant a small business investment company (SBIC)? (Y/N) [If answer is “Y” (Yes), complete only Items 89 through 110.] N 6. Is Registrant a unit investment trust (UIT)? (Y/N) [If answer is “Y” (Yes) complete only Items 111 through 133.] Y 7. A. Is Registrant a seriesor multiple portfolio company? (Y/N) [If answer is “N” (No), go to Item B.] B. How many separate seriesor portfolios did Registrant have at the end of the period? 01 For period ending: 12/31/10 If filing more than one File Number 811-05023 Page 47, “X” box:[] UNIT INVESTMENT TRUSTS A. [ / ] Depositor Name:Allianz Life and Annuity Company B. [ / ] File Number (if any) C. [ / ] City: Minneapolis StateMN Zip Code: 55416 Zip Ext.: 1297 [ / ] Foreign Country: Foreign Postal Code: A. [ / ] Depositor Name: B. [ / ] File Number (if any): C. [ / ] City: State: Zip Code: Zip Ext.: [ / ] Foreign Country: Foreign Postal Code: A. [ / ] Sponsor Name: B. [ / ] File Number (if any): C. [ / ] City: State: Zip Code: Zip Ext.: [ / ] Foreign Country: Foreign Postal Code: A. [ / ] Sponsor Name: B. [ / ] File Number (if any): C. [ / ] City: State: Zip Code: Zip Ext.: Foreign Country: Foreign Postal Code: 47 For period ending: 12/31/10 If filing more than one File Number 811-05023 Page 48, “X” box:o A. [ / ] Trustee Name: B. [ / ] City: State: Zip Code: Zip Ext.: [ / ] Foreign Country: Foreign Postal Code: A. [ / ] Trustee Name: B. [ / ] City: State: Zip Code: Zip Ext.: [ / ] Foreign Country: Foreign Postal Code: A. [ / ] Principal Underwriter Name: B. [ / ] File Number: C. [ / ] City: State: Zip Code: Zip Ext.: [ / ] Foreign Country: Foreign Postal Code: A. [ / ] Principal Underwriter Name: B. [ / ] File Number: C. [ / ] City: State: Zip Code: Zip Ext.: [ / ] Foreign Country: Foreign Postal Code: A. [ / ] Independent Public Accountant Name: KPMG, LLP B. [ / ] City: Minneapolis State: MN Zip Code: 55402 Zip Ext.: [ / ] Foreign Country: Foreign Postal Code: A. [ / ] Independent Public Accountant Name: B. [ / ] City: State: Zip Code: Zip Ext.: [ / ] Foreign Country: Foreign Postal Code: 48 For period ending 12/31/10 If filing more than one File Number 811-05023 Page 49, “X” box:o Family of investment companies information: A. [ / ] Is Registrant part of a family of investment companies? (Y/N) N B. [ / ] Identify the family in 10 letters (NOTE: In filing this form, use this identification consistently for all investment companies in family. This designation is for purposes of this form only.) A. [ / ] Is Registrant a separate account of an insurance company? (Y/N) Y If answer is “Y” (Yes), are any of the following types of contracts funded by the Registrant?: B. [ / ] Variable annuity contracts? (Y/N) Y C. [ / ] Scheduled premium variable life contracts? (Y/N) N D. [ / ] Flexible premium variable life contracts? (Y/N) N E. [ / ] Other types of insurance products registered under the Securities Act of 1933? (Y/N) N 118: [ / ] State the number of series existing at the end of the period that had securities registered under the Securities Act of 1933 1 [ / ] State the number of new series for which registration statements under the Securities Act of 1933 became effective during the period 0 [ / ] State the total value of the portfolio securities on the date of deposit for the new series included in Item 119 ($000’s omitted) $0 [ / ] State the number of series for which a current prospectus was in existence at the end of the period 0 [ / ] State the number of existing series for which additional units were registered under the Securities Act of 1933 during the current period 0 49 For period ending 12/31/10 If filing more than one File Number 811-05023 Page 50, “X” box:o [ / ] State the total value of the additional units considered in answering Item 122 ($000’s omitted) $0 [ / ] State the total value of units of prior seriesthat were placed in the portfolios of subsequent seriesduring the current period (the value of these units is to be measured on the date they were placed in the subsequent series) ($000’s omitted) $0 [ / ] State the total dollar amount of sales loads collected (before reallowances to other brokers or dealers) by Registrant’s principal underwriter and any underwriter which is an affiliated person of the principal underwriter during the current period solely from the sale of units of all seriesof Registrant ($000’s omitted) $0 Of the amount shown in Item 125, state the total dollar amount of sales loads collected from secondary market operations in Registrant’s units (include the sales loads, if any, collected on units of a prior seriesplaced in he portfolio of a subsequent series.) ($000’s omitted) $0 List opposite the appropriate description below the number of serieswhose portfolios are invested primarily (based upon a percentage of NAV) in each type of security shown, the aggregate total assets at market value as of a date at or near the end of the current period of each such group of seriesand the total income distributions made by each such group of seriesduring the current period (excluding distributions of realized gains, if any): Number Total Assets Total Income of Series ($000’s Distributions Investing omitted) (000’s omitted) A. U.S. Treasury direct issue $ $ B. U.S. Government agency $ $ C. State and municipal tax-free $ $ D. Public utility debt $ $ E. Brokers or dealers debt or debt of brokers’ or dealers’ parent $ $ F. All other corporate intermediate & long-term debt $ $ G. All other corporate short-term debt $ $ H. Equity securities of brokers or dealers or parents of brokers or dealers $ $ I. Investment company equity securities $ $ J. All other equity securities 1 $ $ 46 K. Other securities $ L. Total assets of all seriesof registrant $ $ 50 For period ending 12/31/10 If filing more than one File Number 811-05023 Page 50, “X” box:o [ / ] Is the timely payment of principal and interest on any of the portfolio securities held by any of Registrant’s seriesat the end of the current period insured or guaranteed by an entity other than the issuer? (Y/N) N [If answer is “N” (No), go to Item 131.] [ / ] Is the issuer of any instrument covered in Item 128 delinquent or in default as to payment of principal or interest at the end of the current period? (Y/N) [If answer is “N” (No), go to Item 131.] [ / ] In computations of NAV or offering price per unit, is any partof the value attributed to instruments identified in Item 129 derived from insurance or guarantees? (Y/N) Total expenses incurred by all seriesof Registrant during the current reporting period ($000’s omitted) [ / ] List the “811” (Investment Company Act of 1940) registration number for all Seriesof Registrant that are being included in this filing: 811-05023 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- 811- If the Registrant has divested itself of securities in accordance with Section 13c of the investment Company Act of 1940 following the filing of its last report of Form N-SAR and before filing of the current report, disclose the following information for each such divested security: A Name of the issuer; B. Exchange ticker symbol; C. CUSIP Number; D. Total number of shares or, for debt securities, principal amount divested; 51 Signature Page The following form of signature shall follow items 79, 85, 88, 104, 110 or 132 as appropriate. This report is signed on behalf of the registrant (or depositor or trustee). City of: Minneapolis State of: Minnesota Date: March 1, 2011 Name of Registrant, Depositor, or Trustee: Templeton Funds Retirement Annuity Separate Account /s/ Giulio Terzariol /s/ Loren Gullekson By (Name and Title): Witness (Name and Title): Giulio Terzariol Loren Gullekson Chief Financial Officer, Treasurer Variable Accounting Manager
